        Case 3:20-cr-03109-WQH Document 18 Filed 10/08/20 PageID.30 Page 1 of 2




 1
                          UNITED STATES DISTRICT COURT
 2
                        SOUTHERN DISTRICT OF CALIFORNIA
 3
      UNITED STATES OF AMERICA,
 4                                                    Case No.:    20CR3109-WQH
 5                                 Plaintiff,
                                                      INFORMATION
 6
             v.                                       18 U.S.C. § 545
 7
                                                      Smuggling Goods Into the United States
 8    MANUEL EFREN VIDAL-SALES,                       (Felony)
 9                               Defendant.
10
11
12 The United States Attorney charges:
13
                                            COUNT 1
14
           On or about September 15, 2020, within the Southern District of California,
15
16 defendant MANUEL EFREN VIDAL-SALES did knowingly and willfully, with the
17 intent to defraud the United States, attempt to smuggle and clandestinely introduce
18
   into the United States, merchandise, which should have been invoiced, to wit:
19
20 Mexican pesticides, that is, eight 950 milliliter bottles of “Qufuran,” one 1-liter bottle
21
     of “Metaldane 600,” three 1-liter bottles of “Metamidofos 600,” one 950 milliliter
22
     bottle of “Meta 600,” two 1-liter bottles of “Lorsban,” two 1-liter bottles of
23
24 //
25 //
26 //
27
28
       Case 3:20-cr-03109-WQH Document 18 Filed 10/08/20 PageID.31 Page 2 of 2




     “Biomec,” and three 500 gram bags of “Acramite,” in violation of Title 18, United
 1
 2 States Code, Section 545.
 3
     DATED: October 6, 2020               ROBERT S. BREWER, JR.
 4                                        United States Attorney
 5
 6
                                          MELANIE K. PIERSON
 7
                                          Assistant U.S. Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
